Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 12, 13, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (20130287936).

    PNG
    media_image1.png
    257
    522
    media_image1.png
    Greyscale

Regarding claim 1. An array substrate (see fig.1 above which shows at least a row of individual electrode portions), comprising a first electrode layer (please see the layer portion between layer 10 and layer 50 which provide current to EL layer 60, particularly portion 40 and layers above and below), wherein the first electrode layer comprises: an indium tin oxide layer disposed on a substrate (10) and comprising indium tin oxide particles (par. 24); and a planarization layer (21) disposed on a side of the indium tin oxide layer away from the substrate, wherein the planarization layer is filled in at least part of gaps between the indium tin oxide particles, and the planarization layer is electrically conductive (par. 40 teaches 21 is a composed of siloxane binder and siloxane are known to be have low levels of electrical conductivity).
Regarding claim 4.. The array substrate according to claim 1, wherein the array substrate comprises a light extraction area and a non-light extraction area, and the indium tin oxide layer located in the light extraction area has the indium tin oxide particles (please see figure above).
Regarding claim 6. The array substrate according to claim 1, wherein a thickness of the indium tin oxide layer is greater than or equal to 10 nm and less than or equal to 30 nm (par. 25).
Regarding claim 7 The array substrate according to claim 1, wherein the array substrate further comprises: an organic light emitting layer (50), disposed on a side of the planarization layer away from the indium tin oxide layer; a second electrode layer (60), disposed on a side of the organic light emitting layer away from the planarization layer; and an encapsulation layer (70), disposed on a side of the second electrode layer away from the organic light emitting layer.
Regarding claim 8. A manufacturing method for an array substrate, comprising: providing a substrate; and forming a first electrode layer on the substrate, wherein forming the first electrode layer on the substrate comprises: forming an indium tin oxide layer on the substrate, and granulating the indium tin oxide layer to form indium tin oxide particles; and forming a planarization layer on a side of the indium tin oxide layer away from the substrate, wherein the planarization layer is filled in at least part of gaps between the indium tin oxide particles, and the planarization layer is electrically conductive (please see rejection for claim 1 and fig. 2).
Regarding claim 12. The manufacturing method for the array substrate according to claim 8, wherein, after forming the first electrode layer, the manufacturing method for the array substrate further comprises: forming an organic light emitting layer on a side of the planarization layer away from the indium tin oxide layer; forming a second electrode layer on a side of the organic light emitting layer away from the 
Regarding claim 13. A display device, comprising: an array substrate comprising a first electrode layer, wherein the first electrode layer comprises: an indium tin oxide layer disposed on a substrate and comprising indium tin oxide particles; and a planarization layer disposed on a side of the indium tin oxide layer away from the substrate, wherein the planarization layer is filled in at least part of gaps between the indium tin oxide particles, and the planarization layer is conductive (please see rejection for claim 1 and fig. 2).
Regarding claim 16. The display device according to claim 13, wherein the array substrate comprises a light extraction area and a non-light extraction area, and the indium tin oxide layer located in the light extraction area has the indium tin oxide particles (please see figure above).
Regarding claim 18. The display device according to claim 13, wherein a thickness of the indium tin oxide layer is greater than or equal to 10 nm and less than or equal to 30 nm (par. 25).
Regarding claim 19. The display device according to claim 13, wherein the array substrate further comprises: an organic light emitting layer disposed on a side of the planarization layer away from the indium tin oxide layer; a second electrode layer disposed on a side of the organic light emitting layer away from the planarization layer; and an encapsulation layer disposed on a side of the second electrode layer away from the organic light emitting layer (please see rejection for claim 1 above). 

Allowable Subject Matter
Claims 2, 3, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14, 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894